Exhibit 10.1

LOAN AND SECURITY MODIFICATION AGREEMENT

This Loan and Security Modification Agreement (this “Amendment”), is entered
into as of May 1, 2018, by and among (i) CAREKINESIS, INC., a Delaware
corporation (“CareKinesis”), TABULA RASA HEALTHCARE, INC., a Delaware
corporation (“Parent”), CAREVENTIONS, INC., a Delaware corporation
(“Careventions”), CAPSTONE PERFORMANCE SYSTEMS, LLC, a Delaware limited
liability company (“Capstone”), J. A. ROBERTSON, INC., a California corporation
(“Robertson”), MEDLIANCE LLC, an Arizona limited liability company
(“Medliance”), CK SOLUTIONS, LLC, a Delaware limited liability company (“CK
Solutions”), TRSHC HOLDINGS, LLC, a Delaware limited liability company
(“TRSHC”), and SINFONIARX, INC., an Arizona corporation (“SinfoniaRX”; Parent,
CareKinesis, Careventions, Capstone, Robertson, Medliance, CK Solutions, TRSHC,
and SinfoniaRX are each referred to herein as a “Borrower”, and collectively, as
the “Borrowers”), (ii) the several banks and other financial institutions or
entities party hereto (each a “Lender” and, collectively, the “Lenders”), and
(iii) WESTERN ALLIANCE BANK, an Arizona corporation (“Bank”), as a Lender and as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Administrative Agent”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS:  Among other indebtedness which may be
owing by the Borrowers to Bank, the Borrowers are indebted to Bank pursuant to,
among other documents, an Amended and Restated Loan and Security Agreement,
dated September 6, 2017 by and among the Borrowers, the Lenders and the
Administrative Agent, as may be amended from time to time (the “Loan and
Security Agreement”).  Capitalized terms used without definition herein shall
have the meanings assigned to them in the Loan and Security Agreement.

The Loan and Security Agreement and any and all other documents executed by the
Borrowers in favor of the Lenders and/or the Administrative Agent shall be
hereinafter referred to as the “Existing Documents.”

2. DESCRIPTION OF CHANGE IN TERMS.

A. Modification(s) to Loan and Security Agreement:

1)The following defined terms in Section 1.1 of the Loan and Security Agreement
are hereby amended and restated in their entirety as follows:

“‘Permitted Acquisition’ means (i) any Acquisition approved in writing by the
Administrative Agent in its sole discretion (including the Sinfonia Acquisition
and the Peak PACE Acquisition), or (ii) any Acquisitions in an aggregate amount
not to exceed $15,000,000 in any fiscal year; provided, in each case, that
(a) no default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition, (b) the Target
is in the same, similar or complimentary line of business as any of the
Borrowers, (c) EBITDA of the Target is greater than $0 as of the date of the
most recent financial statements for the fiscal quarter ending immediately prior
to the Acquisition delivered by the Target, (d) the proposed Acquisition is
consensual, (e) no Indebtedness will be incurred, assumed or would exist with
respect to Parent and its Subsidiaries (including the Target) as a result of
such Acquisition, other than Permitted Indebtedness, and no Liens will be
incurred, assumed, or would exist with respect to the assets of Parent and its
Subsidiaries (including the Target) as a result of such Acquisition other than
Permitted Liens, (f) the Borrowers will be in compliance with the financial
covenants in Section 6.10 on a pro forma basis, (g) the Administrative Agent
shall have received (i) at least 30 days prior to the consummation of the
intended Acquisition, a description of the proposed Acquisition, (ii) at least
20 days prior to the consummation of the intended Acquisition Agreement, pro
forma consolidated projections with respect to the proposed Acquisition,
historical financial information for the Target, due diligence materials
prepared for any Borrower, a quality of earnings report (if obtained) and drafts
of the acquisition agreement (together with all exhibits and schedules thereto
and, to the extent required in the acquisition agreement, all required
regulatory and third party approvals) and (iii) on or prior to the date the
Acquisition is consummated, a certificate of a Responsible Officer of the
Borrowers with reasonably detailed calculations of item (f)  and attaching the
executed acquisition agreement, (h) the Target is not organized or domiciled in
any jurisdiction outside of the United States and (i) all actions required of
the Target and the Borrowers by Section 6.12 shall be completed substantially
concurrently with the consummation of the Acquisition.”





--------------------------------------------------------------------------------

 



“‘EBITDA’ means, for any period, the sum of (a) net income (or net loss)
attributable to the Borrowers, but excluding net income (or net loss)
attributable to non-controlling interests (calculated before extraordinary
items) during such period, plus (b) the result of the following, in each case
(unless otherwise indicated) to the extent included in determining such net
income (or net loss):  (i) interest expense (including that portion attributable
to capital leases in accordance with GAAP and capitalized interest) during such
period; plus (ii) income taxes accruing, paid or payable during such period;
plus (iii) depreciation and amortization expense; plus (iv) non-cash
stock-compensation based expenses; plus (v) change in the fair value related to
Permitted Acquisition related consideration expenses; plus (vi) without
duplication, EBITDA attributable to entities and/or assets acquired pursuant to
the Sinfonia Acquisition and the Peak PACE Acquisition,  for such period, to the
extent not already included in such calculation.”

2)The following defined terms are hereby added to Section 1.1 of the Loan and
Security Agreement in alphabetical order therein:

“Peak PACE Acquisition” means the Acquisition by Capstone of certain assets of
Peak PACE Solutions, LLC pursuant to the Peak PACE Asset Purchase Agreement. 

“Peak PACE Asset Purchase Agreement” means that certain Asset Purchase Agreement
dated as of May 1, 2018 by and among Capstone, Peak PACE Solutions, LLC, PPS
Holdings, Inc., David M. Reyes, Ronda L. Hackbart-Reyes, Richard O. Schamp,
M.D., and David M. Reyes, as Seller Representative.

3. CONSISTENT CHANGES.  The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.

4. [Reserved].

5. NO DEFENSES OF THE BORROWERS/GENERAL RELEASE.  Each Borrower agrees that, as
of this date, it has no defenses against the obligations to pay any amounts
under the Existing Documents.  Each Borrower (each, a “Releasing Party”)
acknowledges that the Lenders and the Administrative Agent would not enter into
this Amendment without Releasing Party’s assurance that it has no claims against
the Lenders and the Administrative Agent or any of the Lenders’ and the
Administrative Agent’s officers, directors, employees or agents.  Except for the
obligations arising hereafter under this Amendment, each Releasing Party
releases the Lenders and the Administrative Agent, and each of the Lenders’ and
the Administrative Agent’s officers, directors and employees from any known or
unknown claims that Releasing Party now has against any Lender and/or the
Administrative Agent of any nature, including any claims that Releasing Party,
its successors, counsel, and advisors may in the future discover they would have
now had if they had known facts not now known to them, whether founded in
contract, in tort or pursuant to any other theory of liability, including but
not limited to any claims arising out of or related to the Loan and Security
Agreement or the transactions contemplated thereby.  Each Releasing Party waives
the provisions of California Civil Code section 1542, which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest.  The provisions, waivers and releases of this section
shall inure to the benefit of the Lenders and the Administrative Agent and their
respective agents, employees, officers, directors, assigns and successors in
interest.  The provisions of this section shall survive payment in full of the
Obligations, full performance of all the terms of this Amendment and the Loan
and Security Agreement, and/or any Lender’s and/or the Administrative Agent’s
actions to exercise any remedy available under the Loan and Security Agreement
or otherwise.

6. CONTINUING VALIDITY.  Each Borrower understands and agrees that in modifying
the Existing Documents, the Lenders and the Administrative Agent are relying
upon such Borrower’s representations, warranties, and agreements, as set forth
in the Existing Documents.  Except as expressly modified pursuant to this
Amendment,



--------------------------------------------------------------------------------

 



the terms of the Existing Documents remain unchanged and in full force and
effect.  The Lenders’ and the Administrative Agent’s agreement to modifications
to the Existing Documents pursuant to this Amendment in no way shall obligate
any Lender and/or the Administrative Agent to make any future modifications to
the Existing Documents.  Nothing in this Amendment shall constitute a
satisfaction of the Obligations.  It is the intention of the Lenders, the
Administrative Agent and the Borrowers to retain as liable parties all makers
and endorsers of Existing Documents, unless the party is expressly released by
the Lenders and the Administrative Agent in writing.  No maker, endorser, or
guarantor will be released by virtue of this Amendment.  The terms of this
paragraph apply not only to this Amendment, but also to any subsequent loan and
security modification agreements.

7. [Reserved].

8. NOTICE OF FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT:   THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES,  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
 THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

9. COUNTERSIGNATURE.  This Amendment shall become effective only when executed
by the Lenders, the Administrative Agent and the Borrowers.

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

BORROWERS:

TABULA RASA HEALTHCARE

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

CAREKINESIS, INC.

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

CAREVENTIONS, INC.

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

CAPSTONE PERFORMANCE SYSTEMS, LLC

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

J. A. ROBERTSON, INC.

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

MEDLIANCE LLC

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

CK SOLUTIONS, LLC

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

 

 

 

 





--------------------------------------------------------------------------------

 



TRSHC HOLDINGS, LLC

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer

 

SINFONIARX, INC.

 

By:/s/ Brian W. Adams

Name:Brian W. Adams

Title:Chief Financial Officer







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

ADMINISTRATIVE AGENT:

WESTERN ALLIANCE BANK, an Arizona corporation

 

By:/s/ Brian McCabe

Title:Vice President

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

LENDERS:

WESTERN ALLIANCE BANK, an Arizona corporation

By:/s/ Brian McCabe

Title:Vice President

 

 

 



--------------------------------------------------------------------------------